                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         RUDY MARTIN,
                                   8                                                        Case No. 5:18-cv-05119-EJD
                                                        Plaintiff,
                                   9                                                        ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMMENDATION OF
                                  10                                                        MAGISTRATE JUDGE
                                         WELLS FARGO BANK, N.A.,
                                  11                                                        Re: Dkt. No. 38
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pro se plaintiff Rudy Martin (“Plaintiff”) filed this action against defendants Wells Fargo

                                  14   Bank, N.A. (“Defendant”) and Does 1-20 in the Monterey County Superior Court. Dkt. No. 1, Ex.

                                  15   A. Defendant removed the action to federal court asserting diversity jurisdiction and moved to

                                  16   dismiss the claims on several grounds. Plaintiff opposed the motion and filed a motion to remand.

                                  17          On November 12, 2018, Magistrate Judge DeMarchi issued an “Order For Reassignment;

                                  18   Report And Recommendation Denying Motion To Remand And Granting Motion To Dismiss

                                  19   With Leave To Amend” (“Report and Recommendation”). Dkt. No. 38. On December 19, 2018,

                                  20   Plaintiff filed an opposition to the Report and Recommendation.

                                  21          The court is required to conduct a de novo review pursuant to 28 U.S.C. § 636(b)(1),

                                  22   Federal Rule of Civil Procedure 72(b) and Civil Local Rule 72-3. Plaintiff raises three objections

                                  23   to the Report and Recommendation. First, Plaintiff objects to dismissal of the breach of fiduciary

                                  24   claim without leave to amend, asserting that this cause of action is not based upon Plaintiff’s

                                  25   mortgage agreement, but instead on “subsequent agreements between the parties.” Dkt. No. 41, p.

                                  26   2. Plaintiff’s argument misses the point. Magistrate Judge DeMarchi dismissed the breach of

                                  27   fiduciary duty claim because Plaintiff had not alleged any facts suggesting the existence of a duty

                                  28   Case No.: 5:18-cv-05119-EJD
                                       ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                                       1
                                   1   or special relationship that would impose a fiduciary duty on Defendant. Report and

                                   2   Recommendation, p. 12. Plaintiff’s complaint alleged facts indicating that the relationship

                                   3   between Plaintiff and Defendant involved lending money. A lender-borrower relationship is not a

                                   4   fiduciary relationship. Wolf v. Wells Fargo Bank, N.A., No. C11-01337 WHA, 2011 WL

                                   5   4831208, at *3 (N.D. Cal. Oct. 12, 2011); Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal. App.

                                   6   3d 1089, 1096 (1991). That the parties allegedly entered into subsequent agreements does not

                                   7   mean they were no longer in a lender-borrower relationship, much less suggest the existence of a

                                   8   duty or special relationship that would impose a fiduciary duty.

                                   9          Second, Plaintiff objects to dismissal of the claims for declaratory relief and injunctive

                                  10   relief. Plaintiff “seeks to have this relief and be allowed to properly have these pled for the

                                  11   District Court now.” Id. The Report and Recommendation does not foreclose Plaintiff from

                                  12   pleading declaratory and injunctive relief as remedies, if appropriate. The Report and
Northern District of California
 United States District Court




                                  13   Recommendation states in relevant part: “The Court recommends dismissing Mr. Martin’s claim

                                  14   for injunctive relief without leave to amend; he may plead it as a remedy, if appropriate”; and “the

                                  15   Court also recommends dismissing his declaratory relief claim without leave to amend; he may

                                  16   plead it as a remedy, if appropriate.” Report and Recommendation, pp. 15-16.

                                  17          Third, Plaintiff objects to Magistrate Judge DeMarchi’s finding of diversity jurisdiction

                                  18   under 28 U.S.C. § 1332. Plaintiff, a California citizen, argues that Defendant is also a California

                                  19   citizen because the only Wells Fargo entity with which he had agreements was “the local bank

                                  20   headquartered in the San Francisco Bay Area in California, known as Wells Fargo Bank, Wells

                                  21   Fargo Bank, N.A. and Wells Fargo and Company.” Plaintiff’s Affidavit, p. 3 (Dkt. No. 42).

                                  22   Plaintiff’s complaint, however, only names one defendant: Wells Fargo Bank, N.A. Complaint ¶

                                  23   2. The notice of removal indicates that Wells Fargo Bank, N.A. is a national banking association

                                  24   and has its main office in South Dakota. As such, Wells Fargo Bank, N.A. is a citizen of South

                                  25   Dakota. See Rouse v. Wachovia Mortgage, FSB, 747 F.3d 707, 709-15 (9th Cir. 2014).

                                  26   Magistrate Judge DeMarchi correctly concluded that diversity jurisdiction exists because the

                                  27   parties named in Plaintiff’s complaint at the time of removal are citizens of different States. 28

                                  28   Case No.: 5:18-cv-05119-EJD
                                       ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                                       2
                                   1   U.S.C. § 1441.

                                   2          Having conducted a de novo review, the court concurs and adopts in its entirety Magistrate

                                   3   Judge DeMarchi’s Report and Recommendation and orders as follows:

                                   4          1. Plaintiff’s motion to remand is DENIED.

                                   5          2. Defendant’s motion to dismiss for failure to join an indispensable party is DENIED

                                   6   without prejudice.

                                   7          3. Defendant’s motion to dismiss is GRANTED with leave to amend as to claims 3

                                   8   (breach of contract), 5 (breach of implied covenant), 6 (quiet title), 7 (fraudulent inducement), 8

                                   9   (promise without intent to perform), and 9 (fraud/deceit).

                                  10          4. Defendant’s motion to dismiss is GRANTED as to claims 1 (injunctive relief), 2

                                  11   (declaratory relief), and 4 (breach of fiduciary duty); and Defendant’s request for judicial notice is

                                  12   DENIED as moot. The deficiencies in claims 1, 2 and 4 cannot be cured by amendment.
Northern District of California
 United States District Court




                                  13   Accordingly, dismissal of claims 1, 2 and 4 is without leave to amend. See Lucas v. Department

                                  14   of Corrections, 66 F.3d 245, 248 (9th Cir. 1995). Plaintiff may plead injunctive and declaratory

                                  15   relief as remedies, if appropriate.

                                  16          5. Any amended pleading must address the deficiencies noted in the Report and

                                  17   Recommendation and must be filed no later than January 24, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 3, 2019

                                  20                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-05119-EJD
                                       ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
                                                                       3
